Per Curiam.

An action óf covenant for the non-payment of money will not lie upon the assignment of the lease, because the assignment contains no covenant for the payment of money. The ■assignment only contains a condition for the benefit of the assignor, that he might redeem the lease by such a day, on payment of the money, and if he elected not to do this, the assignee was to sell the lease and pay himself. This was the only remedy prescribed' for the assignee, and the assignor entered into no personal covenant to pay the money. The cases of Briscoe v. King, (Cro. Jac. 281.) of Suffield v. Baskervil, (2 Mod. 36.) and of Howell v. Price, (1 P. Wms. 291. S. C. Prec. in Chanc. 423.) are analogous, and show clearly that no action for non-payment of the money -will lie in such á case.
Judgment for the defendants.